DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2021 has been entered.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “permeabilization system” and “active insertion system”.
Because these claim limitations are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 54-63 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent claim 54 recites the limitation "the delivery system" in the final line.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph for failing to include all the limitations of the claim upon which it depends.  
Claim 57 requires that the collection reservoir and active insertion system are detachably connected to the delivery system, however claim 54 already requires this in the final paragraph of that claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fedorov (US 20060223185) in view of Meacham (US 20110240752) and further in view of either Meserol (US 6074605) and/or Hofmann (US 6027488).
	With respect to claims 36 and 54, Fedorov discloses a delivery system for delivering a substance into a living cell having a cell membrane.  The system includes a permeabilization system comprising an actuator (Figure 2:42), a sample reservoir (Figure 2:32) and an ejection device (Figure 2:22) with one or more ejector structures.  Fedorov states in at least paragraphs [0076]-[0079] that the actuator may be a piezoelectric transducer that is bound to an acoustic coupler configured as a silicon, glass, or quartz wafer.  The ejector structures each comprise an ejector nozzle (Figure 2:24) and an ejector orifice, wherein the acoustic coupler abuts the piezoelectric 
	Meacham discloses a similar delivery system comprising a permeabilization system comprising an actuator (Figure 2A:22), a sample reservoir (Figure 2A:24) and an ejection device (Figure 2A:28) with one or more ejector structures.  Meacham states in at least paragraphs [0054]-[0059] that the actuator may be a piezoelectric transducer that is bound to an acoustic coupler configured as a silicon, glass, or quartz wafer.  The ejector structures each comprise an ejector nozzle and an ejector orifice (Figure 2A:34), wherein the acoustic coupler abuts the piezoelectric transducer and the sample reservoirs bound on opposite sides by the acoustic coupler and the ejection device.  Meacham further shows in at least Figs. 4A-G that a collection reservoir (see Fig. 4a “Ejection of sample into well”) is in fluidic communication with the permeabilization system.
	At the time of the invention, it would have been obvious to collect porated cells in a collection reservoir that is detachable from the permeabilization system.  Meacham states in at least paragraph [0075] that coupling a collection reservoir to the orifices of the ejector structures allows one to achieve steady ejection at a constant rate.  The provision of a collection reservoir would allow one to accumulate porated cells for further treatment and study.  It is noted that a “collection reservoir” could be something as simple as a “well” or “tube” and that these structures are notoriously well known in the art.

	Meserol discloses a permeabilization system and a collection reservoir (Figure 9:200).  Meserol states in at least column 13, line 39 to column 14, line 5 that electrodes provided in the collection reservoir may be configured as an active insertion system that directs foreign compounds into cells following poration (“The first is the generation of= pores in the cell membrane and the second is the active electrophoretic movement of the IHP through those pores into the red blood cell. This can be accomplished through the use of high voltage square pulses (2.13 kV/cm, 2 ms) immediately followed by a lower voltage exponential pulse (1.5 to 1.75 kV/cm, 5 ms), which leads to an increased encapsulation of IHP into red blood cells of up to 50% of the usual exponential pulse protocol encapsulation. The exponential pulse itself is well below the electroporation threshold. Both tasks, namely pore formation and electrophoretic movement, can be most effectively accomplished with use of exponential pulses. Another embodiment is to first expose the cells to a high voltage square pulse and then a series of lower voltage pulses which tend to drive the IHP into the red blood cells resulting in a more efficient loading of the IHP into the cells” emphasis added).
	Hofmann discloses a permeabilization system and a collection reservoir (Figure 1:140).  Hofmann states in at least column 4, lines 22-67 that electrodes provided in the collection reservoir may be configured as an active insertion system that directs foreign compounds into cells following poration (“Finally in the electrophoresis step, a third 
	At the time of the invention, it would have been obvious to use an active insertion system, such as those that involve electrodes which produce an electrophoresis pulse, in a collection reservoir when modifying the Fedorov system.  Meserol and Hofmann each teach that active insertion increases the number of molecules delivered to each cell following permeabilization to produce a higher percentage of transfected cells.  Both references recognize that active insertion is a marked improvement over systems that rely on simple diffusion.  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	With respect to claim 37, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  Both Fedorov and Meacham show that that the actuator are positioned on opposite sides of the sample reservoir relative to the ejector structures.

	With respect to claims 38-41, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  As previously noted above, Fedorov states in at least paragraphs [0076]-[0079] that the actuator may be a piezoelectric transducer that is bound to an acoustic coupler configured as a silicon, glass, or quartz wafer.  

	With respect to claim 42, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each teach that the ejector 

	With respect to claims 43 and 44, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each show that the ejector structures have a conical or pyramidal cross-section.  See, for example, paragraph [0064] of Fedorov.

	With respect to claim 45, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each state that the ejector devices may be configured as a one-dimensional or two-dimensional array.  See, for example, paragraph [0069] of Fedorov.

	With respect to claims 46, 47, 55 and 56, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  Fedorov teaches the claimed dimensions for the ejector structure and nozzle in at least paragraphs [0066]-[0070].

	With respect to claims 48 and 57, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  As stated above, Meacham shows that the collective reservoir (and any active insertion system disposed therein) are detachably connected to the delivery system.



	With respect to claims 50-53 and 59-63, Fedorov, Meacham and Meserol/Hofmann disclose the combination as described above.  Meserol and Hofmann each describe how the active insertion system includes a pair of electrodes formed on opposite sides of the collection reservoir that are capable of delivering an electric field orthogonal to the direction of fluid flow.  See, for example, Fig. 9 of Meserol and Figs. 2A and 2C of Hofmann.  The Meserol and Hofmann systems are fully capable of delivering a time-varying electric field.
	
Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799